PZENA INVESTMENT MANAGEMENT, INC. REPORTS RESULTS FOR THE THIRD QUARTER OF 2011 · Revenue was $20.0 million, operating income was $10.3 million. · Diluted earnings per share was $0.05 on GAAP basis and $0.08 on non-GAAP basis. NEW YORK, NEW YORK, October 25, 2011 – Pzena Investment Management, Inc. (NYSE: PZN) reported the following GAAP and non-GAAP basic and diluted net income and earnings per share for the three and nine months ended September 30, 2011 and 2010 (in thousands, except per-share amounts): GAAP Basis Non-GAAP Basis For the Three Months For the Three Months Ended September 30, Ended September 30, (unaudited) Basic Net Income $ Basic Earnings Per Share $ Diluted Net Income $ Diluted Earnings Per Share $ GAAP Basis Non-GAAP Basis For the Nine Months For the Nine Months Ended September 30, Ended September 30, (unaudited) Basic Net Income $ Basic Earnings Per Share $ Diluted Net Income $ Diluted Earnings Per Share $ The results for the three and nine months ended September30, 2011 and 2010 include adjustments related to the Company’s tax receivable agreement and the associated liability to selling and converting shareholders.Management believes that these accounting adjustments add a measure of non-operational complexity which obscures the underlying performance of the business.In evaluating the financial condition and results of operations, management also reviews non-GAAP measures of earnings, which exclude these items.Excluding these adjustments, non-GAAP diluted net income and non-GAAP diluted net income per share were $5.3million and $0.08, respectively, for the three months ended September 30, 2011, and $5.2million and $0.08, respectively, for the three months ended September30, 2010.Non-GAAP diluted net income and non-GAAP diluted net income per share were $18.1million and $0.28, respectively, for the nine months ended September 30, 2011, and $15.7million and $0.24, respectively, for the nine months ended September30, 2010.GAAP and non-GAAP net income for diluted earnings per share generally assume all operating company membership units are converted into Company stock at the beginning of the reporting period, and the resulting change to Company GAAP and non-GAAP net income associated with its increased interest in the operating company is taxed at the Company's effective tax rate, exclusive of these adjustments.When this conversion results in an increase in earnings per share or a decrease in loss per share, diluted net income and diluted earnings per share are assumed to be equal to basic net income and basic earnings per share for the reporting period. Management uses the non-GAAP measures to assess the strength of the underlying operations of the business.It believes the non-GAAP measures provide information to better analyze the Company's operations between periods and over time.Investors should consider the non-GAAP measures in addition to, and not as a substitute for, financial measures prepared in accordance with GAAP. Assets Under Management (unaudited) ($ billions) Three Months Ended September 30, June 30, September 30, Institutional Accounts Assets Beginning of Period $ $ $ Inflows Outflows Net Flows Market Appreciation/(Depreciation) End of Period $ $ $ Retail Accounts Assets Beginning of Period $ $ $ Inflows Outflows Net Flows Market Appreciation/(Depreciation) End of Period $ $ $ Total Assets Beginning of Period $ $ $ Inflows Outflows Net Flows Market Appreciation/(Depreciation) End of Period $ $ $ Financial Discussion Revenue (unaudited) ($ thousands) Three Months Ended September 30, June 30, September 30, Institutional Accounts $ $ $ Retail Accounts Total $ $ $ Nine Months Ended September 30, September 30, Institutional Accounts $ $ Retail Accounts Total $ $ Revenue was $20.0 million for the third quarter of 2011, an increase of 8.1% from $18.5 million for the third quarter of 2010, and a decrease of 10.7% from $22.4 million for the second quarter of 2011. Average assets under management for the third quarter of 2011 was $14.3 billion, an increase of 5.1% from $13.6 billion for the third quarter of 2010, and a decrease of 12.3%, from $16.3 billion for the second quarter of 2011. The weighted average fee rate was 0.560% for the third quarter of 2011, increasing from 0.544% for the third quarter of 2010, and from 0.549% for the second quarter of 2011.The increase from the third quarter of 2010 and second quarter of 2011 was primarily due to performance fees recognized.Institutional accounts comprised 81.8% of average assets for the three months ended September 30, 2011, compared to 77.2% of average assets for the three months ended September 30, 2010, and 80.4% of average assets for the three months ended June 30, 2011. The weighted average fee rate for institutional accounts was 0.597% for the third quarter of 2011, increasing from 0.589% for the third quarter of 2010, and from 0.591% for the second quarter of 2011.The year-over-year and second quarter to third quarter of 2011 increases were primarily due to performance fees recognized. The weighted average fee rate for retail accounts was 0.395% for the third quarter of 2011, increasing from 0.389% for the third quarter of 2010, and from 0.378% for the second quarter of 2011. The year-over-year and second quarter to third quarter of 2011 increases were primarily due to the higher mix of assets in the Company’s retail Emerging Market strategy, which typically carries a higher fee rate, as well as the timing of asset flows in our retail accounts. Total operating expenses were $9.7 million in the third quarter of 2011, increasing from $9.2 million in the third quarter of 2010, and decreasing from $10.3 million in the second quarter of 2011.The fluctuations in operating expenses year-over-year and from the third quarter of 2010 were primarily due to changes in compensation and benefits expenses. As of September 30, 2011, employee headcount was 66, down from 71 at September 30, 2010, and from 68 at June 30, 2011. The operating margin was 51.5% for the third quarter of 2011, compared to 50.3% for the third quarter of 2010, and 54.0% for the second quarter of 2011. Other income/(expense) was an expense of $1.2 million for the third quarter of 2011, an expense of $1.1 million for the third quarter of 2010, and an expense of $2.0 million for the second quarter of 2011.Other income/(expense) includes the net realized and unrealized gain/(loss) recognized by the Company on its direct investments, as well as those recognized by the Company’s external investors on their investments in investment partnerships that the Company is required to consolidate.The realized and unrealized gain/(loss) associated with the investments of the Company’s outside interests are offset in net income attributable to non-controlling interests.Third quarter 2011 other income/(expense) also included expenses of $0.1 million associated with an increase in the Company’s liability to its selling and converting shareholders resulting from changes in the realizability of its related deferred tax asset.Such adjustments generated expenses of $1.7 million and $2.1 million in the third quarter of 2010 and second quarter of 2011, respectively.Details of other income/(expense), as well as a reconciliation of the related GAAP and non-GAAP measures, are shown below: Other Income/(Expense) (unaudited) ($ thousands) Three Months Ended September 30, June 30, September 30, Interest and Dividend Income $ $ $ 85 Net Realized and Unrealized Gain/(Loss) from Investments ) Change in Liability to Selling and Converting Shareholders¹ ) ) ) Other Income/(Expense) ) ) 3 GAAP Other Expense ) ) ) Change in Liability to Selling and Converting Shareholders¹ 50 Outside Interests of Investment Partnerships² (1
